UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1095


In Re:   WAYNE PORTER,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (3:85-cr-00062-RLV-1)


Submitted:   October 3, 2014                 Decided:   October 9, 2014


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Wayne Porter, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Wayne    Porter    petitions           for   a   writ     of    mandamus,

alleging the district court has unduly delayed acting on his

Rule 35 motion and his motion for adjudication.                         He seeks an

order from this court directing the district court to act.                           Our

review of the district court’s docket reveals that the district

court denied these motions on August 26, 2014.                          Accordingly,

because the district court has recently decided Porter’s case,

we   deny   the    mandamus    petition       as    moot.     We     grant   leave    to

proceed     in    forma   pauperis.   We           dispense   with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                     PETITION DENIED




                                          2